Mr. Justice Putbrbaugh delivered the opinion of the court. This is an appeal from a decree rendered upon suggestions by appellee of damages incurred by him by reason of the wrongful suing out by appellant of an injunction against him, by which decree appellee was allowed the sum of $150, being the amount of the solicitor’s fees incurred by him in procuring the dissolution of said injunction. The history of the litigation will be found in 143 Ill. App. 255. We held that a former decree for damages should be reversed for the reason that in determining the amount of such solicitor’s fees the proof was not confined to the services rendered in procuring the dissolution of the injunction, but on the contrary covered services rendered in the suit at law there referred to. Upon the present hearing the proof was confined to the value of services rendered in procuring a dissolution of the injunction, and was such as to justify the chancellor in allowing solicitor’s fees to the amount of the present decree. It will be affirmed. Affirmed. Mr. Justice Philbrick took no part in the consideration of this case.